Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: JP-2014217909-A, hereinafter JP’909, was found to be the closest prior art.  JP’909 discloses a tool exchange device (See Figure 10) including a male member 1 to be detachably attached to an apparatus side (R) and a female member 8 to be detachably attached to a tool side (T), the tool exchange device comprising: a proximity sensor 7 provided in the male member 1; and a target 82a provided in the female member 8, the target corresponding to the proximity sensor 7, wherein the target 82a is provided in the female member 8.
JP’909 does not disclose wherein the distance between the target and the proximity sensor is adjustable.  JP’909 further does not disclose wherein the target is inserted in a cylindrical portion installed in a through hole formed in the female member, wherein a first female thread is formed at an inner circumference of the cylindrical portion; a male thread is formed at an outer circumference of the target, the male thread corresponding to the first female thread; wherein a position of the target is adjustable in a state in which the male member and the female member are coupled together by screwing the target into the cylindrical portion from a surface side which is an opposite side of a female member contact surface of the female member.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of JP’909, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722